Case: 1:20-cv Cie RED STATES DISTRICE COURT POR THE POO t98 cona no.

NORTHERN DISTRICT OF OHIO 1/1/92
CASE MANAGEMENT CONFERENCE
MINUTE SHEET

 

 

CASE MANAGEMENT CONFERENCE HELD BEFORE. JUDGE DONALD C, NUGENT ON JULY 29, 2020
JUDICIAL OFFICER

 

 

 

 

 

Settles, CASE NO. 1:20 CV 1288
Plaintiff(s),
V.
Malak, et al.,
Defendant(s). JUDGE: DONALD C. NUGENT
Do YOU CONSENT TO THE JURISDICTION OF A MAGISTRATE JUDGE? YES [ NO XI

 

 

 

 

—...SSSS9aSSS wa —aau=a=aams”

TRACK DESIGNATION:

Administrative [| Expedited LI] Standard XxX Complex [| Mass Torts [|

 

CASE REFERRED TO ALTERNATIVE DISPUTE RESOLUTION: YES [| NO Xx
IF YES, BY WHICH ADR PROCESSES:

Early Neutral [| Mediation [| Arbitration LI] Summary [] Summary L |

Evaluation Jury Trial Bench
Trial

ADR PROCESS TO BE COMPLETED BY:

DISCOVERY TYPE AND EXTENT: 0 Gumnerk Wichheny’ - Aur Arpo's v Mire byflefe .

 

 

 

 

DISCOVERY CUT OFF DATE: itn WU

 

MOTIONS CUT OFF DATE: TB d

CASE STATUS HEARING SCHEDULED FOR: I{ | al O Yabae Goss
“Laan aca
Uf le Hut bat ili tiga hy Sone

Length of Proceeding: 5 ma | NV Vihw E / Ages

DISTRICT JURGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
